Citation Nr: 9902682	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1968 to March 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1997 rating decision by the 
VA RO which denied an increase in a 20 percent rating for 
bilateral hearing loss. 


FINDINGS OF FACT

1.  The veterans service-connected biliateral hearing loss 
has been rated 20 percent for over 20 years.

2.  His bilateral hearing loss is currently manifested by 
auditory acuity level IV in the right ear and auditory acuity 
level II in the left ear.


CONCLUSION OF LAW

The veterans 20 percent rating for bilateral hearing loss is 
protected from reduction, although the current disability 
would otherwise be rated noncompensable.  The criteria for an 
evaluation higher than 20 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 110, 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.951, 4.85, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1968 to March 
1969.  His service separation medical record shows that he 
had partial bilateral deafness.  

In March 1971, the RO granted service connection for 
bilateral hearing loss, rated 20 percent, effective with the 
veterans release from active duty in March 1969.  Such 
rating has remained in effect to date.  The veterans current 
claim for an increased rating for hearing loss was filed in 
November 1996.  

A VA audiological examination report dated in January 1997 
indicates the veteran was examined in December 1996.  He 
stated that his hearing loss began during basic training when 
he fired a rifle on the firing range without ear protection.  
He said that the problem increased since active duty and he 
had difficulty understanding and hearing speech.  He also 
reported constant, bilateral tinnitus.  On current audiology 
testing, the veteran had pure tone thresholds in the right 
ear of 10, 75, 90, and 95 decibels at 1000, 2000, 3000, and 
4000 hertz, respectively.  The average pure tone threshold 
for the right ear was 67 percent.  Pure tone thresholds in 
the left ear were 20, 70, 75, and 75 decibels at the same 
frequencies.  The average pure tone threshold for the left 
ear was 60 percent.  Speech discrimination scores were 76 
percent in the right ear and 94 percent in the left ear.

In January 1997, the RO denied an increase in the current 20 
percent rating for bilateral hearing loss.

In November 1997, the RO granted service connection for 
tinnitus, and such was rated 10 percent.

II.  Analysis

The claim for an increase in a 20 percent rating for 
bilateral hearing loss is well grounded, meaning plausible; 
the RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with these claims.  38 
U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110, § 4.87.

The findings at the recent VA audiological examination as to 
the average decibel threshold of each ear at the four 
frequencies, combined with the speech discrimination score of 
each ear, equate to auditory acuity level IV in the right ear 
and auditory acuity level II in the left.  38 C.F.R. § 4.85, 
Table VI.  This corresponds to a 0 percent rating under Code 
6100.  38 C.F.R. § 4.85, Table VII.  A mechanical application 
of the rating schedule to the audiology test results 
demonstrates that no more than a 0 percent schedular 
evaluation is warranted.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  The veteran states that hearing aids have been 
recommended, but even if he used hearing aids such would not 
affect his rating, since the rating schedule provisions make 
a proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.

Although the veterans service-connected bilateral hearing 
loss ordinarily would be rate 0 percent, based on the recent 
audiological findings, his current 20 percent rating is 
protected from reduction since it has been in effect for over 
20 years.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.

The preponderance of the evidence is against an increase in 
the current 20 percent rating for bilateral hearing loss.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating for bilateral hearing loss is denied.




		
	L.W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
